COURT OF APPEALS
                         EIGHTH DISTRICT OF TEXAS
                               EL PASO, TEXAS
                                      §
 CAPLES LAND COMPANY, LLC,                        No. 08-18-00005-CV
                                      §
                        Appellant,                   Appeal from the
                                      §
 v.                                                327th District Court
                                      §
 THE CITY OF EL PASO, TEXAS,                    of El Paso County, Texas
 AND ITS BUILDING AND                 §
 STANDARDS COMMISSION,                            (TC# 2016DCV2118)
                                      §
                        Appellee.
                                      §

                                 MEMORANDUM OPINION

       Ronald Ingalls, the Bankruptcy Trustee for the Estate of William D. Abraham, has filed an

unopposed motion to dismiss this appeal pursuant to Rule 42.1(a)(1) because the parties have

settled the dispute. See TEX.R.APP.P. 42.1(a)(1). The judgment being appealed concerns real

property located in El Paso, Texas known as the American Furniture Building which is owned by

Caples Land Company. In his personal assets schedule, Mr. Abraham listed various properties

owned by entities he controlled but for which the corporate charters of the entities had been

forfeited. Included in this list was the American Furniture Building. The bankruptcy court entered

an order which substantively consolidated various entities, including Caples Land Company, with

the bankruptcy estate of Mr. Abraham. During a mediation ordered by the bankruptcy court, the

Bankruptcy Trustee, the participating creditors, and the City settled the underlying dispute. The

terms of the settlement agreement require that the Bankruptcy Trustee dismiss this appeal. We
grant the motion and dismiss the appeal. Pursuant to the agreement, costs of the appeal are taxed

against the party incurring same. TEX.R.APP.P. 42.1(d).


                                            GINA M. PALAFOX, Justice
January 24, 2019

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                              -2-